Citation Nr: 1629706	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-26 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 1992, from January 2004 to June 2005, and from April 2013 to March 2014.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.   

The Veteran's electronic VA folders (Virtual and VBMS) have been reviewed and considered by the Board in conjunction with this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted his claim for service connection for chronic low back pain in November 2009.  He asserted that his low back disability was a result of an injury while on active duty in Iraq in October 2004.  In a December 2009 letter the Veteran additionally asserted that his low back disability is secondary to his service-connected ankle and foot disabilities.  

At a November 2012 hearing before a Decision Review Officer (DRO) the Veteran reported monthly treatment for his low back with a private chiropractor.  The record contains a letter from the Veteran's private chiropractor.  However, copies of the Veteran's treatment records by the chiropractor are not of record and have not been requested.  The Veteran's claim must be remanded in order to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

In March 2013, subsequent to the February 2013 supplemental statement of the case (SSOC), the Veteran reentered service for more than a year, including service in Afghanistan.  The service treatment records (STR) from this period of service are located in the Veteran's VBMS file and contain a February 25, 2014 report of back pain.  The Veteran's claim must be remanded for AOJ review of the new STR and issuance of an SSOC.   

The Board notes that the Veteran was provided VA examinations of the low back in March 2010 and August 2011.  The VA examiners opined that the Veteran's low back disability was not related to service or to service-connected disability.  However, these VA examiners did not discuss the notations that the Veteran's low back pain was related to chronic foot pain as indicated in VA outpatient treatment records dated in November 4, 2009 and September 22, 2010.  A new medical examination must be provided to the Veteran that takes into consideration all the medical opinions of record and considers the STR from the Veteran's most recent period of service, from April 2013 to March 2014.  

The Veteran's updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and completed authorization release forms for all private treatment records pertinent to his claim that have not already been submitted.  This should include an authorization form for his private chiropractor.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Copies of the Veteran's updated VA treatment records should be obtained and associated with the Veteran's claims file.

3.  When the above actions have been accomplished to the extent possible, afford the Veteran VA examination of the low back.  The claims file must be made available to and reviewed by the examiner. 

The examiner should discuss the Veteran's reported history of low back pain, as well as the VA outpatient treatment records dated November 4, 2009 and September 22, 2010 which noted that the low back disability was related chronic foot pain, the unfavorable VA medical opinions from the March 2010 and August 2011 VA medical examinations, and the service treatment records from all three of the Veteran's periods of active duty, to include a February 2014 report of back pain.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability is related to any of the Veteran's periods of military service.  The examiner should also provide an opinion as to whether it is at least as likely as not any current low back disability is caused or aggravated by the Veteran's service-connected disabilities of the right ankle and feet.  The supporting rationale for all opinions expressed must be provided.   

4.  After completion of the above development and any other development deemed appropriate, the Veteran's claim should be readjudicated.  If the determination remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.  The SSOC must include review of all evidence obtained subsequent to the February 2013 SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

